Citation Nr: 0507605	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  02-04 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee, currently rated as 10 percent 
disabling.  

2.  Entitlement to assignment of a higher evaluation for 
traumatic arthritis of the left knee, currently rated as 10 
percent disabling.  

3.  Entitlement to an increased evaluation for right knee 
injury with patellofemoral syndrome and instability, 
currently rated as 20 percent disabling.  

4.  Entitlement to an increased evaluation for left 
patellofemoral syndrome with instability, currently rated as 
10 percent disabling.  

5.  Entitlement to an increased evaluation for fallen arches 
with calluses, contracted toes, bilateral and left foot bone 
deformity, currently rated as 30 percent disabling. 




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran reportedly had active duty service from June 1971 
to January 1976 with subsequent reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2002 and January 2003 rating 
determinations of a regional office (RO) of the Department of 
Veterans Affairs (VA).

The issue of an increased evaluation for pes planus is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on her part.


FINDINGS OF FACT

1.  Flexion of the right knee to less than 30 degrees and 
extension to no less than 15 degrees, even when considering 
flare-ups, has not been demonstrated.

2.  Flexion of the left knee to less than 30 degrees and 
extension to no less than 15 degrees, even when considering 
flare-ups, has not been demonstrated.

3.  The veteran's right knee impairment causes no more than 
moderate recurrent subluxation/lateral instability.

4.  The veteran's left knee impairment causes no more than 
slight recurrent subluxation/lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2004).

3.  The criteria for an evaluation in excess of 20 percent 
for right knee instability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 
(2004).

4.  The criteria for an evaluation in excess of 10 percent 
for left knee instability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5257 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the February 
2002 and July 2003 rating determinations, the March 2002 
statement of the case, the July 2003 and May 2004 
supplemental statements of the case, and the March 2004 VCAA 
letter, have informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the statements and supplemental 
statements of the case and in the VCAA letter the appellant 
was advised of the types of evidence VA would assist in 
obtaining as well as the appellant's own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the March 2004 letter implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's February 2002 decision came before 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  After the rating action on appeal was 
promulgated, the RO did provide notice to the claimant in 
March 2004 regarding what information and evidence was needed 
to substantiate the claim, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his or her possession that 
pertains to the claim.  The veteran submitted new evidence 
after receiving notification of her rights under the VCAA.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on this claim have been accomplished and that 
adjudication of the claim, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error). 

Furthermore, with respect to the issues addressed on the 
merits in the following decision, the Board finds that there 
has been compliance with the assistance provisions set forth 
in the new law and regulation.  The record demonstrates that 
the veteran has been afforded several VA examinations in 
connection with her claims.  The requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  Significantly, no additional 
pertinent evidence has been identified by the appellant as 
relevant to the issues on appeal.  Under the circumstances of 
this particular case, no further action is necessary to 
assist the appellant.

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, with 
regard to the left knee arthritis issue, the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time.  See Fenderson v. West, 12 Vet.App. 119 
(1999).

Diagnostic Code 5003 (5010) provides that degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned. Note (1) to Diagnostic Code 5003 states that the 20 
and 10 percent ratings based on X-ray findings, above, will 
not be combined with ratings based on limitation of motion.  
Id.

38 C.F.R. §  4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability; a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability; and a 30 percent rating when there is 
severe recurrent subluxation or lateral instability.

Limitation of motion of the knee is addressed in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261.  Diagnostic Code 
5260 provides for a zero percent rating where flexion of the 
leg is limited to 60 degrees; 10 percent rating where flexion 
is limited to 45 degrees; 20 percent rating where flexion is 
limited to 30 degrees; and 30 percent rating where flexion is 
limited to 15 degrees.  Diagnostic Code 5261 provides for a 
zero percent rating where extension of the leg is limited to 
5 degrees; 10 percent rating where extension is limited to 10 
degrees; 20 percent rating where extension is limited to 15 
degrees; a 30 percent rating where extension is limited to 20 
degrees; a 40 percent rating where extension is limited to 30 
degrees; and a 50 percent rating where extension is limited 
to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
disabled on use must be regarded as seriously disabled.  
Functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is to be 
considered in evaluating the degree of disability, but a 
little-used part of the musculoskeletal system may be 
expected to show evidence of disuse, through atrophy, the 
condition of the skin, absence of normal callosity, or the 
like.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis 
for a rating for a disability rated based on limitation of 
motion, regardless of whether or not the limitation of motion 
specified in the Diagnostic Code criteria is shown).

A review of the record demonstrates that the veteran 
requested an increased evaluation for her service-connected 
disorders in December 2001.  She noted that both her knees 
were very painful and that trying to held her job as a 
teacher was becoming more difficult.  The veteran also 
indicated that driving a car and climbing steps were very 
painful.  She further reported that running was virtually 
impossible.  

Private outpatient treatment records obtained in conjunction 
with the veteran's claim reveal that at the time of a 
February 2001 visit, the veteran was found to have a lot of 
crepitus in the subpatellar area and to have some 
chondromalacia.  The veteran was prescribed 800 mgs. of 
ibuprofen twice a day with food.  

In January 2002, the veteran was afforded a VA examination.  
At the time of the examination, the veteran reported a one 
year history of increasing symptoms in her left knee but 
denied any history of injury.  She described a global ache in 
the knee with mild grinding compared to the right knee.  

Physical examination revealed that the veteran walked with a 
normal gait.  She had a level pelvis.  Range of motion was 
from full extension to 125 degrees of flexion.  The veteran 
had moderate crepitation at the patellofemoral articulation 
on the right knee and minimal crepitation on the left knee.  
There was no effusion for either knee.  The veteran had 
tenderness to palpation along the medial joint line on the 
right knee but had no evidence of instability on anterior or 
posterior drawer or anterior Lachman's.  There was also no 
varus or valgus instability.  

X-rays revealed mild degenerative changes of the right knee 
and moderate degenerative changes of the left knee.  
Diagnoses of patellofemoral arthritis with patellofemoral 
instability, right knee, moderately symptomatic; and 
degenerative joint disease, left knee, with patellofemoral 
arthritis, mild to moderate; were rendered.  The examiner 
stated that the veteran's left knee problems were secondary 
to her right knee problems.  

In a February 2002 rating determination, the RO continued the 
10 percent evaluation for traumatic right knee arthritis, the 
20 percent evaluation for the right knee injury with 
patellofemoral syndrome and instability, and the 
noncompensable evaluation for left knee recurrent 
subluxation.  The RO also granted service connection for 
degenerative joint disease of the left knee with 
patellofemoral arthritis and assigned a 10 percent 
evaluation.  

The veteran expressed disagreement with the assigned 
disability evaluations in her March 2002 notice of 
disagreement and her April 2002 substantive appeal.  She 
indicated that her disabilities were more severe than the 
assigned disability evaluations.  

In May 2002, the veteran was afforded an additional VA 
examination.  At the time of the examination, the veteran 
described no significant change in her discomfort, although 
she noted that both knees had been becoming gradually worse.  
She indicated that her right knee was more symptomatic than 
her left knee.  She noted that her right knee now gave her 
pain at rest.  The veteran described deep pain primarily over 
the anterior aspect of the knee.  She noted occasional 
locking and catching.  She also reported occasional painful 
giving way.  The veteran described rare episodes of mild 
swelling in the right knee.  She stated that her symptoms 
were worse with prolonged walking or standing.  The veteran 
described similar symptoms with her left knee but much less 
severe.  She reported patellofemoral pain with occasional 
locking-catching sensations but no giving way or significant 
swelling.  

The veteran noted no fatigue or lack of endurance but 
reported an occasional sensation of weakness when her pain 
increased with repetitive use.  She was unable to climb or 
kneel because of her knees.  She also had difficulty standing 
or sitting for prolonged periods of time.  

Physical examination was unchanged from the January 2002 
examination.  The veteran had a normal gait and a level 
pelvis.  She used a cane.  Range of motion in both knees 
remained symmetrical from full extension to 125 degrees of 
flexion.  

Examination of the right knee revealed moderately severe 
crepitation in the right patellofemoral articulation with 
tenderness to palpation around the patellofemoral level.  She 
had no effusion in her knee and mild pain along the medial 
joint line and along the pes anserinus bursa.  There was no 
evidence of instability at the tibiofemoral articulation on 
anterior or posterior drawer or anterior Lachman.  There was 
also no varus or valgus instability.  

Examination of the left knee revealed no instability at the 
tibiofemoral joint.  The veteran had tenderness to palpation 
around the patellofemoral articulation with mild to moderate 
crepitation in the left patellofemoral joint.  

It was the examiner's impression that the veteran had 
patellofemoral arthritis with patellofemoral instability of 
the right knee and patellofemoral arthritis with 
patellofemoral instability by history of the left knee, mild 
to moderately symptomatic.  The examiner stated that any 
disability with regard to the veteran's knee was due to her 
patellofemoral articulation.  

In a July 2003 rating determination, the RO assigned a 10 
percent disability evaluation for left knee arthritis and a 
10 percent disability evaluation for left patellofemoral 
syndrome with instability, with effective dates of December 
5, 2001, the date of receipt of the veteran's request for an 
increased evaluation.  

Private outpatient treatment records reveal that at the time 
of a September 2003 visit, the veteran reported that her 
knees continued to bother her.  Physical examination revealed 
crepitus on both sides.  X-rays taken revealed mild to 
moderate arthritis.

In a December 2003 statement, the veteran indicated that she 
was suffering more and more pain on a daily basis.  She noted 
that her knee would lock up and give out more without 
warning.  The veteran stated that the pain was so severe at 
times that it interfered with her sleep.  She reported that 
she was still receiving steroid shots in both knees.  

In April 2004, the veteran was afforded an additional VA 
examination.  The veteran reported having constant pain and 
stiffness in both knees, which was worse in the morning and 
at night.  She noted intermittent swelling and described the 
pain in both knees as constant, with a lack of endurance, a 
feeling of stiffness, and a worsening of the condition with 
activity.  She also indicated that it was worse with standing 
for a long time or when driving long distances.  The veteran 
was not able to walk more than a block and stated that 
resting made the condition better, especially when she was 
not standing.  The veteran indicated that she had braces for 
both knees and that she used a cane with flare-ups.  She 
noted that she had been absent from work 2-3 times because of 
the pain and that she performed her activities in slow 
motion.  The veteran did not need assistance to perform her 
activities of daily living.  She stated that her knees 
symptoms were better when sitting and worse when standing or 
walking.  

Physical examination revealed that the veteran had adequate 
functional range of motion and gait when standing or walking.  
The knees presented tenderness in the medial line of both 
knees with mild tenderness in the bursa.  There was no 
evidence of effusion.  Range of motion was from 0 to 140 
degrees.  There was more crepitus in the right knee than the 
left.  Lachman's test was negative and there were stable 
posterior and anterior cruciate ligaments and stabler or 
normal medial and lateral collateral ligaments, and medial 
and lateral meniscus within normal limits, bilaterally, with 
a negative McMurray test.  The veteran was not able to walk 
on her toes or heels.  She was very cooperative but described 
pain.  X-rays showed minimal joint space narrowing and 
marginal osteophytes, bilaterally.  A diagnosis of mild 
degenerative joint disease of both knees with mild 
symptomatology was rendered.  The examiner stated that in his 
opinion, the pain could significantly limit the functional 
ability of the joints during flare-ups when the joints are 
used over a period of time.  He noted that he considered that 
there was no loss of motion and during the physical 
examination it may be affecting her to a mild degree during 
the flare-up, but it was difficult to determine.  The 
examiner stated that there was no evidence of effects, 
fatigability, or incoordination during the examination.  

With regard to the veteran's claims for increased evaluations 
for traumatic arthritis of the right knee and left knees, the 
Board notes that that for an evaluation in excess of 10 
percent under Diagnostic Code 5260, flexion must be limited 
to 30 degrees.  Diagnostic Code 5261 provides for a 20 
percent rating where extension is limited to 15 degrees.  The 
Board notes that at the time of her January 2002 VA 
examination, the veteran was shown to have range of motion 
from 0 to 125 degrees.  At the time of the veteran's May 2002 
VA examination, range of motion was again reported to be from 
0 to 125 degrees.  Finally, at the time of her April 2004 VA 
examination, the veteran was found to have range of motion 
from 0 to 140 degrees.  

The Board has also considered the Court's decision in DeLuca, 
which held that where evaluation is based on limitation of 
motion, the question of whether pain and functional loss are 
additionally disabling must be considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The veteran is competent to report 
that she is worse or entitled to a higher evaluation.   
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  The 
Board notes that the April 2004 VA examiner stated that it 
was his opinion that pain could significantly limit the 
functional ability of the joints during flare-ups when the 
joints were used over a period of time.  However, he observed 
that there was no loss of motion and that during the physical 
examination it was probably only affecting her to a mild 
degree during flare-up.  The examiner stated that there was 
no evidence of effects, fatigability, or incoordination 
during the examination.  As such, even when considering the 
additional limitation of motion caused by fatigue, weakness, 
and flare-ups, neither the actual range of motion nor the 
functional limitation warrants an evaluation in excess of 10 
percent for limitation of motion based upon the appropriate 
codes governing limitation of motion.  Even assuming 
significant additional limitation of motion during flare-ups 
as suggested by the examiner, there is no persuasive evidence 
that flexion would be limited to 30 degrees or less so as to 
warrant a rating in excess of the current 10 percent for 
either knee.  In other words, the current 10 percent assigned 
for limitation of motion of each knee already contemplates 
that there may be significant limitation of motion due to 
pain during flare-ups.  As such, the preponderance of the 
evidence is against the claim for evaluations in excess of 10 
percent for traumatic arthritis of the right or left knees.  

With regard to the veteran's request for an evaluation in 
excess of 20 percent for the right knee injury with 
patellofemoral syndrome and instability, the Board notes that 
for a 30 percent evaluation, there must be severe recurrent 
subluxation or lateral instability.

At the time of the veteran's January 2002 VA examination, 
there was no evidence of instability on anterior or posterior 
drawer on anterior Lachman's testing.  There was also no 
varus or valgus instability.  The veteran's right knee 
instability was only described as moderately symptomatic.  At 
the time of her May 2002 VA examination, the veteran reported 
only occasional locking, catching, and painful giving way.  
Physical examination revealed moderately severe crepitation 
but no evidence of instability at the tibiofemoral 
articulation on anterior or posterior drawer or anterior 
Lachman.  There was also no varus or valgus instability.  The 
examiner diagnosed patellofemoral instability at that time.  
Finally, at the time of the veteran's April 2004 VA 
examination, Lachman's test was negative and there were 
stable posterior and anterior cruciate ligaments and stabler 
or normal medial and lateral collateral ligaments.  Medial 
and lateral meniscus were also within normal limits, 
bilaterally, and McMurray's test was negative.  

A 30 percent evaluation is not warranted as the objective 
medical evidence demonstrates a lack of severe recurrent 
subluxation or lateral instability.  The veteran is competent 
to report that she is worse or entitled to a higher 
evaluation.  The Board further notes that she has reported 
having to wear a brace on her knees and to have to use a cane 
on occasion.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  The veteran has not been found to have severe 
recurrent subluxation or lateral instability at the time of 
any VA examination.  The Board is sympathetic to the 
veteran's beliefs but the objective medical evidence does not 
demonstrate severe recurrent subluxation or instability.  

With regard to the veteran's request for an evaluation in 
excess of 10 percent for the left knee injury with 
patellofemoral syndrome and instability, the Board notes that 
for a 20 percent evaluation, there must be moderate recurrent 
subluxation or lateral instability.

At the time of the veteran's January 2002 VA examination, 
there was no evidence of instability on anterior or posterior 
drawer on anterior Lachman's testing.  There was also no 
varus or valgus instability.  The final diagnosis did not 
contain a finding of left knee instability.  At the time of 
her May 2002 VA examination, the veteran reported only 
occasional locking, catching, and painful giving way.  
Physical examination revealed no evidence of instability at 
the tibiofemoral joint.  The examiner diagnosed the veteran 
as having patellofemoral instability by history only.  
Finally, at the time of the veteran's April 2004 VA 
examination, Lachman's test was negative and there were 
stable posterior and anterior cruciate ligaments and stabler 
or normal medial and lateral collateral ligaments.  Medial 
and lateral meniscus were also within normal limits, 
bilaterally, and McMurray's test was negative.  

A 20 percent evaluation is not warranted as the objective 
medical evidence demonstrates a lack of moderate recurrent 
subluxation or lateral instability.  The veteran is competent 
to report that she is worse or entitled to a higher 
evaluation.  The Board further notes that she has reported 
having to wear a brace on her knees and to have to use a cane 
on occasion.  However, the observation of a skilled 
professional is more probative of the degree of the veteran's 
impairment.  The veteran has not been found to have moderate 
recurrent subluxation or lateral instability of the left knee 
at the time of any VA examination.  The Board is sympathetic 
to the veteran's beliefs but the objective medical evidence 
does not demonstrate moderate recurrent subluxation or 
instability.

Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in frequent periods 
of hospitalization.  Moreover, the veteran has continued to 
maintain full-time employment as a school teacher.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent evaluation for 
traumatic arthritis of right knee is not warranted.  An 
evaluation in excess of 10 percent evaluation for traumatic 
arthritis of left knee is not warranted.  An evaluation in 
excess of 20 percent for right knee injury with 
patellofemoral syndrome and instability is not warranted.  An 
evaluation in excess of 10 percent for left patellofemoral 
syndrome with instability is not warranted.  To this extent, 
the appeal is denied. 


REMAND

With regard to the veteran's claim for an increased 
evaluation for fallen arches with calluses, contracted toes, 
bilateral and left foot bone deformity, the Board notes that 
in December 2004 the veteran submitted additional evidence 
directly to the Board consisting of copies of October 2004 
medical records.  Although the veteran's representative 
waived preliminary RO review of previously submitted 
evidence, there has been no waiver by the veteran or his 
representative with regard to the April 2004 medical 
evidence.  Therefore, the Board may not undertake appellate 
review at this time.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  

Accordingly, this matter is remanded for the following:  

1.  The RO should take appropriate action 
to obtain copies of all pertinet medical 
treatment records from Kelsey-Seybold 
Clinic.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should then review the 
expanded record, to include all evidence 
received since the most recent 
supplemental statement of the case, and 
determine is an increased rating is 
warranted.  The veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
remanded to the Board for appellate 
review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


